United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-50940
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KAY WHISENHUNT,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. 7:05-CR-253-1
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kay Whisenhunt was convicted by a jury of seven drug-related

offenses.   She challenges the sufficiency of the evidence

supporting her convictions of possession with the intent to

distribute methamphetamine on October 24, 2005, and attempting to

possess with the intent to distribute methamphetamine on October

28, 2005.

     Whisenhunt did not move for a judgment of acquittal in the

district court.   Accordingly, we will review the sufficiency of

the evidence only to determine whether Whisenhunt’s conviction

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50940
                                -2-

constitutes a manifest miscarriage of justice.     United States v.

Griffin, 324 F.3d 330, 356 (5th Cir. 2003).    Viewing the evidence

in the light most favorable to the verdict, we have determined

that a rational trier of fact could have found that the evidence

established Whisenhunt’s guilt beyond a reasonable doubt as to

both offenses.   Therefore, Whisenhunt’s convictions did not

result in a manifest miscarriage of justice.     See id.

     The judgment of the district court is AFFIRMED.